DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 8 are objected to because of the following informalities:
Claim 7 recites “the first and second well regions” (lines 3-4) which should be replaced with recites “the first well region and second well region”.
Claim 8 recites “the second and third doped regions” (line 4) which should be replaced with recites “the second doped region and third doped region”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites limitations “the well region” (line 3) that lack antecedent basis because it is unclear whether “the well region” was intended to relate back to “a first well region” (lines 1-2 of claim 7) or “a second well region” or to set forth an additional well region.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,217,733 to Marreiro et al. (hereinafter Marreiro) in view of Willemen et al. (US 2015/0069424, hereinafter Willemen).
With respect to Claim 1, Marreiro discloses a semiconductor device (Marreiro, Figs. 2A-2C, Col. 1, lines 46-67; Col. 2, lines 1-28; Col. 4, lines 49-67; Cols 5-6) with a diode (e.g., Zener diode Z or a conventional diode D1) and a silicon controlled rectifier (SCR), comprising:
       a substrate (200/201/202, including epitaxial n-doped layer 202) (Marreiro, Fig. 2B, Col. 5, lines 6-25) having a first conductivity type (n-type);  5
       a well region (203) (Marreiro, Fig. 2B, Col. 5, lines 25-28) having a second conductivity type (p-type), and disposed in the substrate (e.g., n-doped layer 202);
       a first doped region (212) (Marreiro Fig. 2B, Col. 5, lines 28-33) having the first conductivity type (n-type), and disposed in the substrate (e.g., 202); and
       a second doped region (210, P-type region) (Marreiro Fig. 2B, Col. 5, lines 28-33) having the second conductivity type, and disposed in the substrate (202), 10
       wherein the well region (203) (Marreiro, Fig. 2B, Col. 5, lines 25-33) and the first doped region (212) form a first PN junction, the well region (203) and the substrate (202a) form a second PN junction, and the substrate (202a) and the second doped region (210) form a third junction,
       wherein the first, second, and third PN junctions (Marreiro, Fig. 2B, Col. 5, lines 25-33) form the SCR (three junctions of the SCR structure), and the PN junction between the substrate (200) and the n-type layer (the buried layer 201 or the n-type epitaxial layer 202) form a diode (a Zener diode Z or conventional diode D1) (Marreiro, Figs. 2B-2C, Col. 5, lines 15-21).
Further, Marreiro does not specifically disclose that the first region and the third PN junction form the diode. However, Willemen teaches a semiconductor device (Willemen, Fig. 2, ¶0001-¶0002, ¶0017-¶0029, ¶0054) including a vertical ESD diode (e.g., 135) (Willemen, Fig. 2, ¶0024) having a PN junction 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Marreiro by forming an ESD protection component comprising a diode including a PN junction as taught by Willemen, wherein the PN junction as a third PN junction is formed between the p-type second region including an anode and the buried n-type layer of the substrate and is electrically coupled through the buried n-type layer to the n-type first region including a cathode to have the first region and the third PN junction form the diode in order to provide improved protection component having fast and reliable turn-on device for protecting circuit from damage by electrostatic  discharge (Willemen, ¶0001-¶0002, ¶0024-¶0029, ¶0054).
Regarding Claim 2, Marreiro in view of Willemen discloses the semiconductor device according to claim 1. Further, Marreiro discloses that a portion of the first doped region (212) (Marreiro Fig. 2B, Col. 5, lines 28-33) is located in the well region (203). 
Regarding Claim 3, Marreiro in view of Willemen discloses the semiconductor device according to claim 1. Further, Marreiro discloses that the second doped region (210) (Marreiro Fig. 2B, Col. 5, lines 28-33) is separated from the well region (203) and the first doped region (212).
Regarding Claim 5, Marreiro in view of Willemen discloses the semiconductor device according to claim 1. Further, Marreiro discloses the semiconductor device, wherein a current path (Marreiro Fig. 2B, Col. 5, lines 59-61) of the diode is formed from the substrate (200) to the first doped region (212, cathode 212, through the deep trench 218 including terminal 208A); and a current path of the SCR (Marreiro Fig. 2B, Col. 5, lines 25-33) is formed from the second doped region (210), the substrate (202a), the 15File: 088268usf well region (203) to the first doped region (212), but does not specifically disclose that a current path of the diode is formed from the second doped region. However, Willemen teaches the semiconductor device including the ESD diode 135 (Willemen, Fig. 2, ¶0030), wherein a current path between the cathode (140) and the anode (145) through the EDS diode (135) such that a current path of the diode is formed from the second doped region including the anode region.
.
Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0069424 to Willemen in view of Ker et al. (US Patent No. 6,765,771, hereinafter Ker).
With respect to Claim 1, Willemen discloses a semiconductor device (Willemen, Fig. 2, ¶0001-¶0002, ¶0017-¶0029, ¶0054) with a diode (e.g., ESD diode 135), comprising:
       a substrate (137/131, n-doped layer on the p-type substrate) (Willemen, Fig. 2, ¶0017, ¶0023-¶0025) having a first conductivity type (n-type);  5
       a well region (132) (Willemen, Fig. 2, ¶0025)  having a second conductivity type (p-type), and disposed in the substrate (e.g., n-doped layer 137);
       a first doped region (142) (Willemen, Fig. 2, ¶0024) having the first conductivity type (n-type), and disposed in the substrate (e.g., n-doped layer 137); and
       a second doped region (a portion of the p-type well 132 under anode 145) (Willemen, Fig. 2, ¶0025)  having the second conductivity type, and disposed in the substrate, 10
       wherein the substrate (e.g., n-type buried region 131) and the second doped region (e.g., a portion of the p-type well 132) form a third junction (115) (Willemen, Fig. 2, ¶0024), and the first doped region (142) and the third PN junction form the diode (e.g., 135, the diode 135 including a pn junction 115 electrically coupled through the n-doped buried layer 131 and the first n-doped region 142 to the cathode 140).
Further, Willemen does not specifically disclose a silicon controlled rectifier (SCR), wherein the well region and the first doped region form a first PN junction, the well region and the substrate form a second PN junction, and wherein the first, second, and third PN junctions form the SCR. However, Willemen teaches that the semiconductor device (Willemen, ¶0054) includes another pn-junction, e.g., a 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Willemen by forming an ESD protection component comprising a lateral silicon controlled rectifier (SCR) having an anode and cathode as taught by Ker, wherein the SCR includes the second p-type doped region separated from the p-type well by the n-type doped region comprised of n-type doped layer of the substrate to have a silicon controlled rectifier (SCR), wherein the well region and the first doped region form a first PN junction, the well region and the substrate form a second PN junction, and wherein the first, second, and third PN junctions form the SCR in order to provide improved protection component to protect the semiconductor device from the ESD event (Ker, Col. 2, lines 15-32; Col. 4, lines 2-9; Col. 9, lines 66-67; Col. 10, lines 1-10).
Regarding Claim 2, Willemen in view of Ker discloses the semiconductor device according to claim 1. Further, Willemen does not specifically disclose that a portion of the first doped region is located in the well region. However, Ker teaches the semiconductor device including the lateral SCR structure, wherein a portion of the first doped region (e.g., n-type doped region 46) (Ker, Fig. 3a, Col. 4, lines 2-9) s located in the well region (40).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Willemen/Ker by forming the lateral silicon controlled rectifier (SCR) having an anode and cathode as taught by Ker to have a portion of the first doped region that is located in the well region in order to provide improved protection component to 
Regarding Claim 3, Willemen in view of Ker discloses the semiconductor device according to claim 1. Further, Willemen discloses that the second doped region (a portion of the p-type well 132 under anode 145) (Willemen, Fig. 2, ¶0025) is separated from the first doped region (142), but does not specifically disclose that the second doped region is separated from the well region. However, Ker teaches the semiconductor device including the lateral SCR structure, wherein the SCR includes the second p-type doped region (e.g., 38) (Ker, Fig. 3a, Col. 4, lines 2-18) separated from the p-type well  (40) by the n-type doped region (42).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Willemen/Ker by forming the lateral silicon controlled rectifier (SCR) having an anode and cathode as taught by Ker to have the second doped region that is separated from the well region in order to provide improved protection component to protect the semiconductor device from the ESD event (Ker, Col. 2, lines 15-32; Col. 4, lines 2-9; Col. 9, lines 66-67; Col. 10, lines 1-10).
Regarding Claim 5, Willemen in view of Ker discloses the semiconductor device according to claim 1. Further, Willemen discloses the semiconductor device, wherein a current path of the diode (135) is formed from the second doped region (a portion of the p-type well 132 under anode 145) (Willemen, Fig. 2, ¶0025), the substrate (e.g., including n-doped buried layer 131) (Willemen, Fig. 2, ¶0017, ¶0023-¶0025) to the first doped region (142), but does not specifically disclose that a current path of the SCR is formed from the second doped region, the substrate, the 15File: 088268usf well region to the first doped region. However, Ker teaches the semiconductor device including the lateral SCR structure, wherein a current path (e.g., from the anode to the cathode) of the SCR is formed from the second doped region (e.g., 38) (Ker, Fig. 3a, Col. 4, lines 2-18), the n-type region (42) comprised a portion of the substrate, the 15File: 088268usfwell region (40) to the first doped region (46).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Willemen/Ker by forming the lateral silicon controlled rectifier (SCR) having an anode and cathode as taught by Ker, wherein the SCR includes the 
Regarding Claim 6, Willemen in view of Ker discloses the semiconductor device according to claim 1. Further, Willemen does not specifically disclose that the first doped region comprises a first doped sub-region and a second doped sub-region, the second doped sub-region is located on the first doped sub-region, and the first doped sub-region has a doping 5concentration greater than a doping concentration of the second doped sub-region. However, Ker teaches an embodiment of Fig. 5 (Ker, Fig. 5, Col. 5, lines 49-67; Col. 6, lines 1-4), wherein the lateral SCR is formed by the p-well (40), a first n-doped region (46/60) comprises a first doped sub-region (e.g., p-type region 60) and a second doped sub-region (e.g., p+ doped region 46), and a second p-type region (52) separated from the p-well (40) by n-type region (42) comprised a portion of a substrate,  the first doped sub-region (46) has a doping 5concentration greater than a doping concentration of the second doped sub-region (60).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Willemen/Ker by forming the lateral silicon controlled rectifier (SCR) as taught by Ker, wherein the SCR includes the anode region as the second –doped region and the cathode region disposed in the n-type well as the first n-type doped region to have the first doped region comprises a first doped sub-region and a second doped sub-region, the second doped sub-region is located on the first doped sub-region, and the first doped sub-region has a doping 5concentration greater than a doping concentration of the second doped sub-region in order to provide improved protection component to protect the semiconductor device from the ESD event (Ker, Col. 2, lines 15-32; Col. 5, lines 52-67; Col. 6, lines 1-4; Col. 9, lines 66-67; Col. 10, lines 1-10).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0069424 to Willemen in view of Ker (US Patent No. 6,765,771) as applied to claim 1, and further in view of O et al. (US Patent No. 7,408,754, hereinafter O).
Regarding Claim 4, Willemen in view of Ker discloses the semiconductor device according to claim 1. Further, Willemen does not specifically disclose that the substrate and the well 20region are both electrically floating. However, Willemen teaches the p-well (132) (Willemen, Fig. 2, ¶0023-¶0026) isolated from the substrate by the n-type buried layer (131), and the ESD diode (135) is electrically isolated from the neighboring semiconductor devices by deep trench isolation structure (150). Further, O teaches an ESD protection device (O, Figs. 3B-3C, Col. 1, lines 31-67; Col. 2, lines 1-7, lines 30-31; Col. 3, lines 49-67; Col. 4, lines 1-54; Col. 5, lines 24-52) comprising a silicon controlled rectifier (SCR) on a silicon substrate (312), wherein the SCR structure includes a floating P-well (314) (O, Figs. 3B-3C, Col. 4, lines 5-13) which is further isolated from the substrate using a deep N-well (328), the structure allows for the fast turn on of the SCR.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Willemen/Ker by forming the ESD protection element comprising the SCR structure including a floating P-well which is further electrically isolated from the substrate by the buried N-type layer as taught by O to have the substrate and the well 20region that are both electrically floating in order to provide improved ESD protection device having  fast trigger and a low trigger voltage (O, Col. 1, lines 31-50; Col. 2, lines 30-31; Col. 4, lines 5-10; Col. 5, lines 24-52).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0069424 to Willemen in view of Ker (US Patent No. 6,765,771) as applied to claim 1, and further in view of Otake et al. (US Patent No. 8,754,479, hereinafter Otake).
Regarding Claim 7, Willemen in view of Ker discloses the semiconductor device according to claim 1. Further, Willemen does not specifically disclose that the well region has a first well region and a second well region separated from each other, the first doped region is located between the first and second well regions, the first doped region is in contact with the first and second well regions respectively to form PN junctions, and the first doped region is in contact 10with the substrate. However, Otake teaches an ESD protection element (Otake, Figs. 5A-5B, Col. 1, lines 13-15; Col. 10, lines 5-34) having a ring shape, wherein the well region (6) (Otake, Figs. 5A-5B, Col. 10, lines 5-152) surrounds the first n-type doped region (7) in a top view such that the well region (6) has a first well region (6a) and a second well region  (6b) separated from each other, the first doped region (7) is located between the first (6a) and 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Willemen/Ker by forming the ESD protection element having a ring shape as taught by Otake, wherein the well region surrounds the first n-type doped region to have the well region has a first well region and a second well region separated from each other, the first doped region is located between the first and second well regions, the first doped region is in contact with the first and second well regions respectively to form PN junctions, and the first doped region is in contact 10with the substrate in order to provide improved ESD protection element having  a high ESD protection characteristics to protect the semiconductor device from the ESD event (Otake, Col. 1, lines 13-15; Col. 3, lines 39-46; Col. 10, lines 25-34).
Regarding Claim 8, Willemen in view of Ker and Otake discloses the semiconductor device according to claim 7. Further, Willemen does not specifically disclose that the semiconductor device, further comprising: a third doped region having the second conductivity type, and disposed in the substrate, wherein the third doped region is separated from the well region by the substrate, and the first doped region is located between the second and third doped regions. However, Otake teaches the ESD protection element (Otake, Figs. 5A-5B, Col. 1, lines 13-15; Col. 10, lines 5-34) having a ring shape, wherein the p-type doped region (5) is formed to surround the well region (6) such that the second p-type doped region (5) is on a side of the first well (6a) and the third p-type doped region (5) is formed on a side of the second well (6b), and a third doped region (5) having the second conductivity type, and disposed in the substrate (4), wherein the third doped region (5) is separated from the well region (6) by the substrate (4), and the first doped region (7) is located between the second and third doped regions (5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Willemen/Ker/Otake by forming the ESD protection element having a ring shape as taught by Otake, wherein the well region surrounds the first n-type doped region to have the well region has a first well region and a second well region separated from each other, the first doped region is located between the first and second well regions, the first doped 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                        

/NATALIA A GONDARENKO/             Primary Examiner, Art Unit 2891